Citation Nr: 1811649	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 1, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded these matters in November 2014.

In April 2016, the Board issued a decision denying the Veteran entitlement to an initial rating in excess of 50 percent for depression.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a January 2017 joint motion for partial remand (JMR), which moved for the portion of the Board's April 2016 decision denying an initial rating in excess of 50 percent for depression to be vacated and remanded.  The parties to the January 2017 JMR agreed that the Board erred in its April 2016 decision by providing an inadequate statement of reasons or bases for its finding that a higher rating was not warranted for the Veteran's service-connected depression.

In the April 2016 decision, the Board also remanded the issue of entitlement to a TDIU prior to August 1, 2011.  The Board again remanded both issues on appeal in June 2017.



FINDINGS OF FACT

1.  Throughout the relevant rating period, the Veteran's service-connected acquired psychiatric disability manifested in no worse than occupational and social impairment with reduced reliability and productivity.

2.  The evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation from July 20, 2011, and no earlier.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include depression have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for entitlement to a TDIU are met from July 20, 2011, and no earlier.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for the service-connected acquired psychiatric disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  In such appeals, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in March 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher rating.

A letter dated in March 2010 provided the Veteran with notice of the factors relevant to the establishment of entitlement to a TDIU.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's vocational rehabilitation folder and VA treatment records have been obtained and associated with the record.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in July 2013 and December 2017.  The examiners conducted mental status examinations, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In that regard, the Board acknowledges the Veteran's contention that the December 2017 VA examination is inadequate for rating purposes because, "The findings of this examination were summarized within three pages and were void of any opinions, rationale, or any additional testing in regards to the current nature and severity of [the Veteran's] psychiatric disorder."  See correspondence from the representative received in January 2018.  A review of the December 2017 VA examination report reveals that it contains narrative responses regarding the Veteran's history, to include his occupational and educational history, the examiner's observations of the Veteran's behavior at the examination, a description of the Veteran's current symptoms attributable to the service-connected acquired psychiatric disability, and an opinion as to the relative severity of the disability.  The report is three pages long.  However, it contains all of the information necessary to assess the current nature and severity of the Veteran's service-connected acquired psychiatric disability.  Therefore, it is considered adequate for decision-making purposes.

The Veteran has not alleged that his service-connected acquired psychiatric disability has increased in severity since the December 2017 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the appeal and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded the issues on appeal in November 2014, April 2016, and June 2017.  The November 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain and associate with the record the Veteran's VA treatment records that had not yet been obtained, to include his vocational rehabilitation folder, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2014 Board remand, the AOJ obtained the Veteran's updated VA treatment records and his vocational rehabilitation folder, associated those records with the record, and readjudicated the appeal in an August 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2014 Board remand.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The April 2016 Board remand directed the AOJ to afford the Veteran an opportunity to provide specific income information and information as to his possibly sheltered employment; obtain income information from the Social Security Administration or other appropriate agency; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Since the April 2016 Board remand, information as to the Veteran's earnings for the period on appeal have been associated with the record.

The June 2017 Board remand directed the AOJ to provide the Veteran a VA examination to determine the current nature and severity of his service-connected acquired psychiatric disability, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2017 Board remand, the AOJ provided the Veteran a VA examination in December 2017 that was consistent with and responsive to the June 2017 remand directives and then readjudicated the case in a December 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2016 and June 2017 Board remands.  See 38 U.S.C. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected acquired psychiatric disability.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Increased Initial Rating for the Service-Connected Acquired Psychiatric Disability

The Veteran seeks a higher initial rating for an acquired psychiatric disorder, to include depression.  The Veteran's service-connected acquired psychiatric disability has been rated as 50 percent disabling since October 11, 2005, the date of receipt of his petition to reopen the previously denied claim for entitlement to service connection for a psychiatric disability.  The applicable rating period is from October 11, 2005, the effective date for the award of service connection for an acquired psychiatric disorder, to include depression, through the present.  See 38 C.F.R. § 3.400(r) (2017).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's service-connected psychiatric disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The VA General Rating Formula for Mental Disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  The psychiatric symptoms listed in the above rating criteria are not exhaustive.  Rather, they are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration will be given to all symptoms of the Veteran's service-connected psychiatric disabilities that affect his level of occupational and social impairment.

The Veteran's Global Assessment of Functioning (GAF) scores are also for consideration.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)).  According to the pertinent sections of the DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions well with some meaningful interpersonal relationships; a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning; and a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  The Board notes that, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  The DSM-5 does not use the GAF scale to assess functioning.  However, the Board will consider the GAF scores of record assigned while the DSM-IV was in effect.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is for consideration, but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Turning to the relevant evidence of record, in February 2006, the Veteran reported that his anxiety had improved a little, but that he was more depressed, exhausted, and withdrawn and had no energy to go to school or do anything.  He complained of hopelessness due to chronic pain and inability to do things he wants.  He also reported poor sleep and excessive worry, but denied hallucinations or homicidal or suicidal ideation.  On mental status examination, he had fair personal hygiene and grooming, good eye contact, and he was cooperative and alert.  His thoughts were organized and goal directed.  His speech was normal, his memory was intact, his concentration was good, and his judgment and insight were not impaired.  He was assigned a GAF score of 51-60.

In March 2006, he was comparatively better, and his antidepressants were helping.  He felt less withdrawn, but still had feelings of hopelessness and anxiety due to back pain.  He denied panic attacks and stated that he was currently living with a girlfriend and his daughter.  His mood was euthymic.  He was assigned a GAF score of 55.  In June 2006, he reported feeling very angry inside.  He endorsed panic attacks and trouble with closed spaces.  On mental status examination, he had an anxious mood and seemed upset, but his affect was appropriate.  He was assigned a GAF score of 55.  In December 2006, he reported that he was doing well on his current medications.  His depression was better, but he continued to feel anxious at times and had restless sleep.  He denied suicidal or homicidal ideation.  His mood was "good" and he had a mood-congruent, pleasant affect.  His insight, judgment, impulse control, and reliability were also good.  He was assigned a GAF score of 65.

In October 2007, he reported having panic attacks and mild depression with increasing anxiety.  He was assigned a GAF score of 60.  Later in October 2007, he was assigned a GAF score of 45 in the context of generalized anxiety disorder and alcohol abuse in remission.  In December 2007, he reported that he was still living with his daughter and continued to have panic attacks, sleep disturbance, and mild depression.  He denied suicidality.  In January 2008, he reported good energy, appetite, and sleep.  He was well groomed and cooperative with a euthymic mood.  In February 2008, the Veteran signed a compensated work therapy agreement.  When he appeared for the compensated work therapy he was alert and oriented with a mood and affect that were within normal limits.  His thought processes were logical and goal oriented, and he had good insight and judgment.

In April 2008, he reported having good days and bad days, but that he was maintaining from day to day.  He reported that valium was helping him deal with crowds and with panic attacks.  He found it difficult to trust people, but trusted his daughter and talked with her daily.  He reported that he had no current problems at work or at his residence.  In May 2008, the Veteran reported that he liked to read and play solitaire and that he did both on occasion.  He also applied for employment without the knowledge of the compensated work therapy office.  He reported that he was ready to "give it a try".  In August 2008, he reported that he had recently been given permanent employment.  He had decreased sleep when working, but his valium was keeping him from "going off on people."  He reported no relationship problems with his roommates or current problems at work, and said that his mood was "pretty good".

In December 2009, the Veteran reported that he no longer drove because he lost his license after a DUI in 2008.  However, he was able to use the bus or be transported by his daughter.  He reported his mood as "in pain", he denied suicidal ideation, and his insight and judgment were fair.  In April 2010, the Veteran reported that he stopped taking amitriptyline on his own because he did not like the way it made him feel.  Since stopping the medication, his sleep had worsened, but he did not have any current or recent depression, although in the past depression had been a problem.  He denied current suicidal ideation or delusion.  Overall his anxiety control had been fairly good and had allowed him to work.  He reported his mood as "alright".  He was assigned a GAF score of 61-70.

In August 2010, he reported that his mood had remained low due to pain management.  He also endorsed irritability, sleep of only 4 hours per night, poor energy, and variable concentration.  He denied suicidal ideation and indicated that his valium kept his panic disorder stabilized.  He described outbursts of rage, including a recent one in which he knocked out his car windshield.  He was assigned a GAF score of 61-70.  In November 2010, he was doing "OK" with better control of his anger.  He was sleeping only 2 hours per night due to "thinking of things" at night.  He endorsed periodic depressed mood that comes and goes, low energy, and some anhedonia.  He denied suicidal ideation and attributed much of his limitations to his pain level.  He also denied recent stressors, though he did have some anxiety related to work.  He was assigned a GAF score of 60.

At a January 2011 VA general medical examination, the Veteran had a normal affect and mood, normal judgment, appropriate behavior, and no indication of hallucination or delusions.  At a January 2011 VA treatment visit, the Veteran endorsed anxiety, mood swings, anger, and irritability mostly due to pain, but denied depression and sadness.  He reported frustration with the VA system and with work.  He denied any intent to harm himself or anyone else.  He was assigned a GAF score of 60.  In March 2011, he reported that things had been "good" since his last visit.  He felt better, and attributed this improvement to the weather and switching shifts at his job.  He reported getting adequate sleep of 4 to 6 hours per night with the new shift.  He also reported improvement in his anxiety and racing thoughts at night.  His affect was "brighter today" and his mood was "good".  He was assigned a GAF score of 65.  In August 2011, he reported occasional anxiety, especially recently due to an on-the-job injury.  His anxiety and panic were relatively well controlled with Diazepam.  He denied suicidal ideation.  He was assigned a GAF score of 60.  In November 2011, his main concern was pain and stressful life situations, including being unable to work.  He continued to report anxiety, but denied suicidal ideation.  He was assigned a GAF score of 60.

In April 2012, he reported continued medical concerns including back pain.  His mood was mostly stable, but he sometimes experienced anger.  He reported his mood as "angry" and was assigned a GAF score of 60.  In July 2012, he reported that he was under considerable stress due to financial difficulties and medical concerns.  He reported times of low mood and anxiety, difficulty sleeping, and irritability.  He was assigned a GAF score of 55.  In November 2012, he continued to report being under considerable stress.  He complained of low moods, anxiety at times, and difficulty sleeping.  He reported "bitterness" about many concerns and indicated that his mood was "anxious".  He appeared tired.  He was assigned a GAF score of 55.  In February 2013, the Veteran continued to be under considerable stress due to pain and occasional anxiety.  He reported panic-like symptoms and agoraphobia.  He had been stopped for speeding and was charged with DUI after refusing a blood test.  He endorsed occasional low mood, but denied suicidal ideation, intent, or plan.  He was assigned a GAF score of 55.

In February 2013, J. Mangold, PhD., completed a report providing an overview of the Veteran's mental health symptoms since 1991.  Based on his review of the record, Dr. Mangold felt that the Veteran had significant occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood, due to such symptoms as nearly-continuous depression which affects his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

In May 2013, the Veteran reported that he was "not too good", as he was under stress due to his daughter being assaulted.  He denied suicidal ideation and was assigned a GAF score of 55.  In July 2013, he continued to report feelings of depression, decreased energy, and poor concentration in the context of social stressors and pain.  He endorsed ongoing anxiety, panic attacks, and decreased motivation.  He had a blunted affect and denied suicidal ideation, intent, and plan.  He was assigned a GAF score of 55.

On VA examination in July 2013, the Veteran was noted to have the following symptoms associated with his depression: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner felt that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The Veteran was assigned a GAF score of 50 to 55.

In October 2013, the Veteran indicated that Cymbalta seemed to have helped with his irritability, stating "I'm less snappy" and "my daughter says I'm less grumpy."  He also reported a reduction in the severity of his depression.  His mood was "still down" but improved.  His affected was blunted.  He was assigned a GAF score of 55.  In January 2014, the Veteran was "doing all right".  He indicated that those around him had reported an improvement since he started Cymbalta.  He endorsed low energy, decreased concentration, and disrupted sleep, as well as ongoing anxiety, panic attacks, and decreased motivation.  He was assigned a GAF score of 55.  In April 2014, he indicated that he had been down lately and had been "laying in bed a lot."  His appetite was low and his concentration was disrupted.  He denied suicidal ideation.  His affect was blunted.  He was assigned a GAF score of 55.

At the June 2014 Board hearing, the Veteran reported panic attacks three times per week, that he is anxious much of the time, and that he has good days and bad days, although "I don't really have a lot of good days."  He denied having any friends.  He rides his motorcycle, but does not do so often.  He lived in a house with four other people, who are "aware I have some issues and they help me out" by, for example, buying groceries.  He often will not eat with his roommates and rather will stay in his room.  The longest he has gone without leaving the house was almost a month.  He may also go for a week without showering, but will shower for medical appointments.  He has no relationships with any relatives other than his daughter.  He has irritability and frustration.  He has had suicidal thoughts, but the last time he had them was more than six months prior.  He also reported short-term memory loss.

In July 2014, the Veteran reported that he was the "same as the last time".  He was still benefiting from Cymbalta somewhat for anxiety.  His recent and remote memory were intact, his mood was "anxious", and his affect was blunted.  He was assigned a GAF score of 55.  In October 2014, he reported that he had a motorcycle accident in September and was having pain and irritability in that context.  He had ongoing occasions of anxiety but denied suicidal ideation.  His mood was "anxious", his affect was blunted, and he was assigned a GAF score of 55.

In January 2015, he reported that he was "getting by" but had noticed increased irritability and anger.  He participated in the walk for women's health with his daughter "which was an outlet for his frustration, felt good to participate in this."  He did not want therapy and was still recovering from his motorcycle accident.  He denied suicidal ideation.  His mood was "irritable", his affect was blunted, and he was assigned a GAF score of 55.  In May 2015, he reported stress of late and was irritable.  He was upset because his pain medications had been stolen and the pain clinic had stopped his treatment.  He was considering making a trip out of town as a way to reduce stress.  His appetite remained down, his concentration was disrupted, and his mood was "irritable".  He was assigned a GAF score of 55.  In October 2015, the Veteran reported that he had stopped some of his pain medications some months earlier because he "felt like I was in a fog".  His anxiety had increased in that context.  He reported that he had been engaged in a new relationship over the past few months.  His mood was "anxious".  He was assigned a GAF score of 55.

In December 2015, he reported another recent motorcycle accident.  He was "okay" emotionally and just glad to be alive.  His mood was "good" and his affect was euthymic.  He reported that he had a friend from the military with him and that he was looking forward to grabbing a meal and catching up with this person.  He also reported that the relationship he was involved in might be coming to an end because he was not sure whether he wanted it to continue.  He was assigned a GAF score of 55.  In February 2016, he reported he was "doing all right, pretty good", but was still recovering from the motorcycle accident.  His mood was generally good with occasions of feeling low and rare panic attacks that he was able to work through.  He was planning to visit a military friend in Florida.  His mood was good, his affect was euthymic, and he was assigned a GAF score of 55.

Thereafter, the Veteran participated in a substance abuse therapy program.  The treatment notes for the program focus on the activities of the group as a whole, but indicate that the Veteran participated in the group.  The program also included recreational therapy activities on occasions.  The Veteran is noted as being eager to participate during these activities.  For example, in September 2016, the group participated in disc golf.  During that activity, the Veteran was observed as talking, laughing, and joking around with his peers and with staff.  The Veteran indicated that he enjoyed the group.  In October 2016, the group participated in fly fishing.  During that activity, the Veteran was observed as being eager to participate.  He worked well with his peers, asked questions, smiled, laughed, and joked.

At the December 2017 VA examination, the Veteran reported the he lives alone on one of his family properties and that he has "always lived along."  During the day, he "just hangs out."  He denied watching television and indicated that his mother brings him food and does his shopping for him.  He described his mood as "down".  On clinical evaluation, he was noted to have the following symptoms associated with his depression: depressed mood, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner felt that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, throughout the relevant rating period, the Veteran's service-connected acquired psychiatric disability manifestations were, at worst, no more severe than productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that the Veteran's mood was low at times and his affect was at times blunted.  He reported problems with irritability and anxiety at his VA treatment visits and at both the July 2013 and December 2017 VA examinations.  He has also reported panic attacks.  Nevertheless, the record shows that the Veteran interacted well with treatment providers, did not endorse suicidal ideation to any treatment providers, was alert and oriented at all times, and had intact judgment and insight at all times.  He has not had delusions or hallucinations.  He participated well in his substance abuse treatment program and actively engaged in the recreational therapy activities provided as part of that program.  He was also able to work for part of the rating period, and stopped working due to physical limitations rather than psychiatric difficulties.

The record shows that the Veteran has maintained a relationship with his daughter and was able to interact with his roommates when he had them.  Although he reported not having any hobbies at the June 2014 Board hearing, the record indicates that he rides his motorcycle, reads, and plays solitaire.  When his driver's license was suspended due to DUI, he was able to use the bus system.  He presented as fully alert and oriented at all times.  He was not observed as having altered mental status or illogical or incoherent speech or thought processes at any time.  He was also not observed as exhibiting signs of hallucination.  There is no indication in the record that the Veteran has been unable to perform activities of self-care at any time during the rating period.  There is no indication that he required assistance with any of his activities of daily living.  The Veteran has presented as at least adequately dressed and groomed at all VA treatment appointments and VA examinations where his appearance is noted.

The Board notes that the July 2013 and December 2017 VA examiners both provided opinion as to the relative severity of the Veteran's service-connected acquired psychiatric disability that supports the Board's conclusion that the Veteran's symptomatology does not more closely approximate the severity contemplated by the criteria for a rating in excess of 50 percent.  Specifically, the July 2013 and December 2017 VA examiners' opinion that the Veteran's psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks coincides with the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board further finds that the Veteran is not entitled to a 70 percent rating for service-connected acquired psychiatric disability at any time during the relevant rating period.  The Veteran's service-connected acquired psychiatric disability was not manifested during that period by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the disability caused difficulty in work and mood.  He has presented as anxious and with a low mood.  The July 2013 VA examination indicated that the Veteran had symptoms of suspiciousness, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the Veteran did not endorse suspiciousness at any of his treatment visits.  The Veteran's service-connected acquired psychiatric disability did not cause impairment in school, family relations, or judgment.  In regard to family relations, the record shows that the Veteran lived with his daughter and has kept in touch with her.  In regard to judgment, the mental status examinations rate the Veteran's judgment at least as fair on all occasions.  In regard to school, the Veteran's vocational rehabilitation and education file shows that he maintained a good grade point average, but withdrew from classes due to physical difficulties.

Furthermore, the record does not show symptoms that are most comparable to the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that, due to his service-connected acquired psychiatric disability, the Veteran experienced obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  Throughout the medical record for the period in question, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate in his appearance.  He was able to participate in treatment, including the substance abuse treatment program and its associated recreational therapy activities.  The Board acknowledges that the Veteran endorsed having suicidal thoughts at the June 2014 Board hearing.  However, the Veteran did not endorse such symptoms to his care providers regularly.  The Board also acknowledges the Veteran's reports at the June 2014 Board hearing that he at times will not leave the house for up to a month and that he will at time forgo showing for a week.  However, the Board reiterates that the Veteran has presented with adequate dress and hygiene at all times.  In addition, the Veteran reported that he broke his windshield due to rage at one point, but the record does not show that the Veteran had other episodes of impaired impulse control such as unprovoked irritability with periods of violence such that his service-connected acquired psychiatric disability is most comparable to the level of severity described by the criteria for a 70 percent rating.  The Board finds that overall, even in view of the Veteran's testimony at the June 2014 Board hearing of suicidal ideation, staying home for up to a month at a time, and not showering for a week at a time, and the evidence of record indicating that he broke his windshield out of rage, the Veteran's psychiatric symptomatology most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.

The Board also acknowledges that the July 2014 VA examination indicated that the Veteran has difficulty in adapting to stressful circumstances, which is a symptom specifically listed under the 70 percent rating criteria.  However, the Board finds that, overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire rating period.  Therefore, a rating of 70 percent for the service-connected acquired psychiatric disability was not warranted at any time during that period.  See 38 C.F.R. § 4.7.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his service-connected acquired psychiatric disability.  The Veteran's service-connected acquired psychiatric disability has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal thought process at all times.  He has been cooperative with healthcare providers and VA examiners at all times.  He has been able to interact appropriately with treatment providers, VA examiners, and others.  He has maintained a good relationships with his daughter and has engaged in leisure activities, to include recreational activities as part of his VA treatment program.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Therefore, the Veteran's service-connected acquired psychiatric disability did not more closely approximate the severity, frequency, and duration contemplated by the criteria for a 100 percent rating, and a rating in excess of 50 percent is not warranted.  See 38 C.F.R. § 4.7.

The Board recognizes that the Veteran has a limited work history and has not worked since July 2011.  The fact that the Veteran's service-connected acquired psychiatric disability results in occupational impairment has been considered by the Board.  Such impairment is explicitly contemplated by the schedular criteria.  That the Veteran was not working during the period at issue does not by itself define his level of impairment, and does not by itself demonstrate that a rating in excess of 50 percent is warranted.  Specifically, it does not, in and of itself, demonstrate that the Veteran had occupational and social impairment in most areas, or that the Veteran had total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In the above discussion, the Board detailed the factors constituting the Veteran's overall disability picture.  The Board has coordinated the Veteran's demonstrated level of impairment with the rating criteria.  See 38 C.F.R. § 4.21; see also Mauerhan, 16 Vet. App. 436.  Although the record shows that the Veteran has not worked since July 2011, it also shows that, overall, the Veteran's psychiatric symptomatology does not more closely approximate the level of severity contemplated by the criteria for ratings in excess of 50 percent.  Therefore, the Board finds that the Veteran was not entitled to a rating in excess of 50 percent for the service-connected acquired psychiatric disability despite the fact that he has not worked since July 2011.

The Board also recognizes that, during the relevant rating period, the Veteran was assigned GAF scores ranging from 45 to 70, indicating mild to serious impairment.  However, the Board notes that a GAF score is only one component of a veteran's disability picture.  As discussed above, the Veteran's overall disability picture most closely approximates the level of impairment contemplated by the 50 percent rating criteria despite the Veteran's delusions and paranoia.  In addition, the lowest GAF score of 45 was provided in the context of a nonservice-connected substance abuse disorder.  The GAF scores in the range of 51 to 70 are not inconsistent with the criteria for a 50 percent rating for the service-connected acquired psychiatric disability.  The Board assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms, than to the GAF scores.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of no greater than 50 percent.

In reaching its conclusion, the Board has considered Dr. Mangold's opinion that the Veteran's service-connected acquired psychiatric disability has manifested in occupational and social impairments, with deficiencies in most areas, such as work, school, family relations, and mood.  Dr. Mangold reviewed the record, and his report includes an accurate summary of the record.  However, his opinion is inconsistent with the record.  For example, Dr. Mangold refers to "continuous panic/and or depression [that] affect his ability to function independently, appropriately, and effectively" but then cites to records showing the Veteran's difficulties finding employment.  Dr. Mangold does not refer to any records showing that the Veteran cannot function independently, appropriately, and effectively.  Dr. Mangold also refers to several records dated well before the relevant rating period that do not describe the Veteran's level of functioning during the relevant rating period.  In short, the records cited by Dr. Mangold simply do not support his conclusion, which, essentially, is that a 70 percent rating is warranted.  As discussed above, when the Veteran's license was suspended due to DUI, he used the bus.  Throughout the period at issue, the Veteran maintained a good relationship with his daughter; was able to engage in leisure pursuits, to include riding his motorcycle; and interacted appropriately with his care providers, VA examiners, and others at all times.  The record simply does not support Dr. Mangold's conclusion.  As such, the Board does not afford weight to Dr. Mangold's conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  The Board instead assigns probative value to the contemporaneous medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, do not show that a rating in excess of 50 percent was warranted at any time during the period at issue.

The Board notes that the Veteran is competent to report symptoms of his service-connected acquired psychiatric disability, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered his reported symptoms.  However, the Veteran is not competent to render an opinion as to the relative severity of his service-connected acquired psychiatric disability, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's service-connected acquired psychiatric disability at any time during the rating period.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected acquired psychiatric disability, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  The Board notes that the General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed in the rating criteria, as well as the overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that is not specifically listed as an example in the rating criteria, the symptom is contemplated by the criteria, as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's symptomatology related to his service-connected acquired psychiatric disability.

In light of the above, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected acquired psychiatric disability at any time during the relevant rating period.  Thus, staged ratings are not warranted.  Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the Veteran's appeal, the benefit-of-the-doubt rule is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU Prior to August 1, 2011

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran was previously granted entitlement to a TDIU from August 1, 2011.  The Veteran's appeal for an earlier effective date for the grant of entitlement to a TDIU is part and parcel to the increased rating issue on appeal.  Therefore, the applicable rating period is from October 11, 2005, the effective date for the award of service connection for an acquired psychiatric disorder, to include depression, through July 31, 2011.  See 38 C.F.R. § 3.400.

The Veteran was in receipt of temporary total disability ratings for convalescence following surgery from May 14, 2009, to July 31, 2009, and from September 17, 2010, to November 30, 2010.  Aside from those periods, during the relevant period, the Veteran was service connected for an acquired psychiatric disorder to include depression, rated as 50 percent disabling; cluster headaches, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling from August 24, 2010; left knee meniscus tear with osteoarthritis, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling from August 24, 2010; right knee meniscal tear with surgery, rated as 10 percent disabling; and status-post right knee tear, rated as 40 percent disabling.  The Veteran had a combined disability rating of 80 percent prior to August 24, 2009, and 90 percent therefrom.  The Veteran met the percentage requirements for a TDIU throughout the relevant period.  See 38 C.F.R. § 4.16(a).

The Veteran's vocational rehabilitation file indicates that he worked from 2000 to 2003 assembling furniture.  He left that job due to severe back pain.  He applied for VA vocational rehabilitation and education services in October 2003 and was first placed in extended evaluation status to determine feasibility for employment.  The Veteran was eventually placed in an electronic technology program.  A September 2004 progress review report indicates that the Veteran's attendance was "very good" and he had a cumulative grade point average of 93.1.  However, he did not like the program and agreed to be transferred into a computer operations technology program.  The Veteran successfully completed some of the new program.  However, in February 2006, the Veteran was suspended from school because of excessive absences due to increased pain and the side effects from his pain medications.  The Veteran's vocational rehabilitation program was interrupted in August 2006 due to lack of information on when he would return to training.  The Veteran's did not respond to subsequent attempts of contact, and his training VA vocational rehabilitation program was eventually closed.

The Veteran completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in May 2010.  On the form, he indicates that he has a high school education with one year of college, that he worked in a VA compensated work therapy program doing housekeeping from December 2007 through June 2008 and then as a housekeeper at a VA Medical Center beginning in June 2008.  He indicated that he earned over $21,000 in 2009, and that his service-connected knee conditions, lumbar spine condition, and headaches prevent him from working.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was received from the Veteran's employer in May 2010.  It indications that the Veteran began employment there in June 2008, continued to be employed there as a housekeeper, and earned over $22,000 there over the previous 12 months.

A June 2008 VA joints examiner opined that the impact of the Veteran's physical service-connected disabilities is that he has problems with lifting and carrying due to weakness, fatigue, decreased strength, and pain.

The Veteran had an on-the-job injury of the right knee in March 2009.  T. McClure, M.D., indicated that, due to the March 2009 injury, the Veteran would have to work sitting down and could not climb stairs or ladders.  In July 2009, Dr. McClure again stated that the Veteran could perform work sitting down.  In August 2009, he added that the Veteran cannot climb, squat, kneel, or crawl.  In September 2009, he specified that the Veteran could stand or walk for 2 hours per day, but no more than 30 minutes at a time.  In December 2009, he indicated that the Veteran could stand for no more than 15 minutes at a time.

In December 2009, the Veteran underwent a functional capacity evaluation.  During the evaluation, the Veteran demonstrated the ability to function at the medium to medium-heavy physical demand level consistent with occasional lifting and carrying of 45 pounds and pushing and pulling of 95 pounds.  The physical therapist who conducted the evaluation recommended limiting standing to a maximum of one hour at a time with 15 minutes of sitting after each hour of standing; walking to a maximum of 10 to 12 minutes at a time and 20 to 30 minutes per hour; squatting to 10 times per hour; and climbing to a maximum of 50-60 steps per hour.  The therapist also indicated that the Veteran cannot kneel.

In December 2009, the Veteran was provided a limited duty assignment based on the limitations described in the functional capacity evaluation, including the limitations of no prolonged walking or standing, no repetitive bending or stooping, no kneeling or squatting, and no climbing stairs or ladders.  His new duties involved issuing uniforms, delivering patient clothing, answering telephones, dust mopping, and issuing supplies.  In February 2010, Dr. McClure indicated that the restrictions listed on the December 2009 functional capacity evaluation should be incorporated into the Veteran's limitations for work as well.

At a January 2011 VA general medical examination, the Veteran reported current employment that involved "answering telephone."  The Veteran indicated that he is unable to stand or walk for a long period, bend, or stoop, and that many times it is too difficult to get out of bed.  The examiner noted the Veteran's permanent restrictions of no prolonged standing and walking, stooping, bending, or heavy lifting.  The examiner opined that pain and decreased concentration from the Veteran's headaches would cause increased absenteeism and that the Veteran's decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain from his lumbar degenerative disc disease also would contribute to increased absenteeism and prevent the Veteran from standing or walking for long period.  The examiner further opined that the Veteran's current service-connected problems would be further aggravated by any activities that would require prolonged standing or walking, heavy lifting, bending, or stooping.

A February 2011 letter from the Veteran's employer explains that he had been unable to perform the full duties of his position as a housekeeping aid since his on-the-job injury in February 2009.  As a result, he had been permanently reassigned to a position of housekeeping aid in the environment management service.  The letter explains that the duties of this position are within the Veteran's physician's recommended limitations of occasional lifting and carrying not to exceed 45 pounds, and content lifting and carrying not to exceed 9 pounds.  Additionally the job may also involve continual bending and reaching, as well as pushing or pulling carts, limited to occasional pushing and pulling of no more than 95 pounds and constant pushing and pulling of no more than 19 pounds.  The job also would be limited to standing no more than 1 hour at a time with 15 minutes of sitting activity for each hour of standing; walking increments of 10 to 12 minutes continuously with no more than 20 to 30 minutes walking per hour; squatting up to 10 times per hour and climbing no more than 10 times per hour or 50 steps per hour.  Climbing activities would be limited to knee flexion to no more than 65 degrees, and the job would involve no kneeling and no crawling.  The Veteran's grade and pay would remain the same with the new position.

In June 2011, the Veteran was evaluated for right knee pain.  On examination, he had limited range of motion, he walked with a mildly antalgic gait, and he had mild to moderate medial compartment tenderness.  The examining physician opined that the Veteran's permanent work restrictions should remain the same.

A medical treatment note dated July 20, 2011, indicates that, two hours prior to the note, the Veteran was leaning over a bed at his work when he felt a "stabbing like a knife" in his left lower back.  He was prescribed medications for his back pain.  However, at a July 27, 2011 follow-up, he indicated that he had been off work since the July 20 injury.  On July 28, 2011, he had "very limited" range of motion and guarded ambulation due to pain.  On August 1, 2011, he returned for a follow-up and reported no change in his condition.  He indicated that he continued to have pain and difficulty ambulating.

A medical worksheet dated July 27, 2011, limits the Veteran to lifting, carrying, pushing, and pulling no more than 20 pounds; walking, standing, and standing "as tolerated"; no climbing; no bending or stooping; and no twisting toward the back.  The worksheet indicates that, with the limitations described, the Veteran was not considered totally medically impaired for all work and could perform a light duty assignment consistent with the limitations described on the worksheet.  A July 27, 2011 memorandum from the Veteran's employer provides the Veteran with a new limited duty assignment due to the traumatic injury sustained on July 20, 2011.  However, on August 4, 2011, D. McCord, M.D., provided a medical status form indicating that the Veteran was to perform no lifting or standing and no continuous bending, twisting, sitting, pushing, pulling, or other prolonged activity.  These restrictions were to remain in place pending completion of diagnostic testing.  The record indicates that the Veteran did not return to work following August 2011.

The Board finds that the earliest date upon which the Veteran could no longer secure or follow a substantially gainful occupation due to his service-connected disabilities was July 20, 2011.  This is the date on which he sustained a low back injury that prevented him from working further.  Although the medical worksheet and memorandum dated July 27, 2011, describe limitations that would allow the Veteran to continue working at his job, Dr. McCord's August 4, 2011 medical status form indicates that the Veteran actually could no longer perform that job because he could not lift, stand, or perform any prolonged activity following his July 20, 2011 injury.

For the relevant period prior to July 20, 2011, the Veteran was limited in his abilities to stand, walk, and perform postural activities due to his service-connected disabilities, but was able to perform a range of at least sedentary work at a substantially gainful level despite his service-connected disabilities.  Specifically, the limitations described by the VA examiners, in the medical evidence of record, in the December 2009 functional capacity evaluation, and elsewhere in the record prior to July 20, 2011, would allow the Veteran to perform the duties required in clerical work, inspection work, and assembly work.  Furthermore, the VA examinations and other evidence of record shows that the Veteran's service-connected acquired psychiatric disability affected his mood and caused him to be irritable, such that he had difficulty concentrating and interacting with others.  However, the record does not show that he was so limited by his service-connected acquired psychiatric that he would be unable to perform the duties involved in clerical work, inspection work, and assembly work, which involve simple, repetitive duties and do not involve extensive social interaction.

The Board acknowledges that the Veteran was unsuccessful in his vocational rehabilitation program.  However, the Veteran's vocational rehabilitation folder does not show that his occupational goals were ever deemed nonfeasible.  Rather, they show that the Veteran initially had good attendance and good grades in his training program, but that he eventually was suspended from school due to excessive absences.  He did not follow up with the vocational rehabilitation program to indicate when he would return to training.  The Veteran's vocational rehabilitation folder therefore merely shows that he voluntarily stopped communicating with the program, and that his program was closed due to that lack of communication.  It does not show that his program was closed due to an observed inability to complete the program or that employment or further education were considered not feasible.  As such, the Board does not consider the Veteran's inability to complete the vocational rehabilitation program to be an indication that he was unable to secure or follow a substantially gainful occupation prior to July 20, 2011.

The Board also acknowledges the April 2010 vocational assessment provided by E. Calandra, M.A.  In that assessment, Mr. Calandra states that he reviewed the Veteran's claim file and had a conversation with the Veteran.  He provides a summary of the record, classifies the Veteran's participation in the compensated work therapy program and in his housekeeping position as sheltered work, and concludes that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected conditions since 2000.  Mr. Calandra provided an addendum in March 2014 describing a further conversation with the Veteran in March 2014 and opining that the Veteran has been unemployable in a competitive manner due to his service-connected conditions since at least May 2002.  The Board does not attribute probative value to Mr. Calandra's opinion that the Veteran was not able to secure or follow a substantially gainful occupation since 2000 or May 2002 because it is based solely on the Veteran's work history.  Specifically, in rendering his opinion, Mr. Calandra refers extensively to the fact that the Veteran did not work between 2003 and 2007, that the Veteran was then in a compensated work therapy program until 2008, and that from 2008 through July 2011 he received employment accommodations.  However, the fact that the Veteran did not work from 2003 through 2007 and participated in a compensated work therapy program in 2007 and 2008 does not, in and of itself, demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation or that he was only capable of marginal employment.  Mr. Calandra does not refer to the competent opinions of record describing the Veteran's actual limitations.  As discussed above, the Veteran's limitations through July 20, 2011, as described in the competent evidence of record, allowed for a limited range of sedentary work.  Indeed, the Veteran's employer from 2008 through July 2011 was able to accommodate those limitations simply by changing the Veteran's position until July 20, 2011, when the Veteran sustained an injury which rendered him unable to stand, lift, or perform any prolonged activity.  Given the lack of consideration of the Veteran's limitations shown in the competent evidence of record, the Board finds that Mr. Calandra's conclusion is not entitled to probative weight.

The Board further finds that the Veteran's employment as a housekeeper through August 2011 constituted substantially gainful employment and not marginal employment.  A Social Security Administration earnings record shows that the Veteran earned over $13,000 in 2008 and over $21,000 in 2009, 2010, and 2011.  Thus, the employment permitted the Veteran to earn a living wage while he was employed and is not considered marginal employment.  See Moore, 1 Vet. App. 356.

The Board acknowledges that the Veteran's recent work history includes furniture assembly, and that the Veteran's physical limitations would prevent him from returning to that job.  However, his work history and level of education would not prevent him from transitioning to an occupation with the restrictions described above, or from securing or following such an occupation.  The Veteran was able to transition to various positions as a housekeeper and housekeeping aid during the relevant period.

In summary, the record shows that, prior to July 20, 2011, the Veteran was able to perform the duties of a limited range of sedentary work, including clerical work, inspection work, and assembly work.  On July 20, 2011, he sustained an on-the-job injury that exacerbated his service-connected low back disability, prevented him from working for at least a week, and eventually led Dr. McCord to opine that the Veteran could no longer stand, lift, or perform any prolonged activity until further evaluation.  The Veteran did not work again following the July 20, 2011 injury.  Accordingly, the Board finds that from July 20, 2011, and no earlier, the Veteran was unable to secure or follow a substantially gainful occupation.  To the extent the Veteran seeks entitlement to a TDIU prior to July 20, 2011, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to a TDIU is granted from July 20, 2011, and no earlier.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


